Case 1:17-cr-00703-WHP Document 50 Filed 03/30/20 Page 1 of 1

LAWRENCE V. CARRA
ATTORNEY AT LAW
114 OLD COUNTRY ROAD
MINEOLA, NEW YORI 1'£S50]
lawcarra@aol.com

TELEPHONE FAX
516-742-1135 516-742-0299

March 30, 2020

VIA ECF

Hon, William H. Pauley II

United States District Court
500 Pearl Street

New York, NY 10037-1312

Re: United States v. Sunita Kumar
Docket No.: 17-cr-703 (WHP)

Dear Hon. Pauley:

Please be advised that the defendant, Sunita Kumar, has accepted a plea agreement proffered by
the United States Attorney’s Office regarding the within matter and, as such, a trial in this matter
will not be necessary. Please adjourn all trial related deadlines and the trial itself sine die and
schedule a plea proceeding at an appropriate time (taking into account the current health crisis).

Via this application, defense counsel also requests to exclude from the Speedy Trial Act’s
operation the time between March 30, 2020 through the date selected by the Court in the interests
of justice. See 18 U.S.C. §3161(h)(7)(A).

   

y Submitted,

Lawrence V. Carra

LVCiag

 
